In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County, entered December 21, 1959, granting plaintiff’s motion for summary judgment and directing an assessment of damages. Order affirmed, with $10 costs and disbursements. Beldoek, Acting P. J., Christ, Pette and Brennan, JJ., concur; Ughetta, J., dissents and votes to reverse the order and to deny the motion on the ground that the record presents issues of fact which should be resolved after a plenary trial.